Citation Nr: 1450069	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1973.  According to his DD Form 214, his military occupational specialty (MOS) was Jet Aircraft Maintenance Specialist.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has tinnitus that is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.


II.  Service Connection

The Veteran says he has tinnitus due to exposure to hazardous noises in service as a jet aircraft mechanic, reporting constant ringing in his ears since service.  See July 2014 Hearing Transcript; June 2012 VA Form 9; October and 2011 statements.  The DD Form 214 confirms his military occupation specialty (MOS) was jet aircraft maintenance specialist.  Specifically, the Veteran states that he had noise in his ears but did not know it had a term, adding that "it was a known fact among flightline personnel that ringing, noise, [and] buzzes cannot be fixed and not to complain for fear of our PRP/flight status being pulled."  See June 2012 VA Form 9.  The Veteran also reported that he worked as a mechanic in a flour mill and in a laboratory after service, but he was provided more hearing protection than the foam earplugs he received in service.  See July 2014 Hearing Transcript.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related condition. 

The Veteran was afforded a VA examination in August 2011.  In it, the Veteran reported that he has constant tinnitus, and "noticed the ringing immediately after service," reporting also "shooting" as a recreational activity.  The Board notes that the Veteran reported having had a whining sound in both ears "since being discharged in August 1973."  See July 2011 statement.

The VA examiner opined that it is reasonable to assume the Veteran was exposed to hazardous noise levels in service, but the Veteran's tinnitus is less likely as not caused by or a result of noise exposure in service because electronic hearing testing conducted at enlistment and at discharge shows the Veteran did not have hearing damage while in service or no significant threshold shift beyond normal variability. 

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

The Board acknowledges the opinion provided by the VA examiner; however, considering the Veteran's in-service noise exposure (given his MOS as jet aircraft maintenance specialist) and his credible assertions regarding the onset of tinnitus in service, the evidence shows that Veteran has experienced tinnitus since service.  
The Board notes that the Veteran's purported reports on examination and those in a statement that he noticed his ringing and wining sounds immediately after service and since being discharged do not necessarily negate or contradict an inservice onset; instead, they may simply reflect the Veteran's assertions of symptomatology at the moment of separation.  Resolving all doubt in favor of the Veteran, the service connection for tinnitus is warranted.




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


